DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schiegel et al. US 2017/0129091 A1 (Schiegel), and further in view of Migita et al. US 2013/0026888 A1 (Migita).

Regarding Claim 1, Schiegel discloses, An electric power tool (FIG. 1, #10a, Abstract) in which a motor (FIG. 1, #50a) located in a housing (FIG. 1, 56a) is a built-in motor that does not have a motor case (para [0036 – describes the motor enclosed between two shells), the electric power tool comprising: 
a transmission mechanism (FIG. 1, #52a) that transmits a rotational output of the motor to a front-end tool (para [0036]).
Schiegel does not disclose;
a first retainer that is provided on and protruding from an inner circumferential surface and retains an outer circumference of the motor;
a rotation detector that detects an angle of rotation, wherein the rotation detector includes a rotating body attached to a motor shaft and a position detector that outputs a rotational position signal corresponding to a rotational position of the rotating body, and 
the electric power tool further comprises: 
a second retainer that is provided on and protruding from the inner circumferential surface and retains the position detector at a position so that the rotating body and the position detector are arranged in line with a rotational axis of the motor shaft in that order from the front-end tool, and the position detector faces the rotating body;
a third retainer that is provided on and protruding from the inner circumferential surface and retains an outer circumference of a bearing that supports the motor shaft; and 

However, Migita teaches;
a first retainer (FIG. 2, #41) that is provided on and protruding from an inner circumferential surface (FIG. 2 illustrates and inner projections) and retains an outer circumference (para [0028]);
a rotation detector (FIG. 2, # 24) that detects an angle of rotation (para [0034 and 0042]), wherein the rotation detector includes a rotating body (FIG. 2, #34, para [0037]) attached to a motor shaft (FIG. 2, #31, para [0038]) and a position detector (FIG. 1, #s 621 and 622) that outputs a rotational position signal corresponding to a rotational position of the rotating body (para [0034]), and 
the electric power tool further comprises: 
a second retainer (FIG. 2, #61) that is provided on and protruding from the inner circumferential surface (FIG. 2 illustrates 61 protrusion) and retains the position detector (621 and 622) at a position so that the rotating body and the position detector are arranged in line with a rotational axis (FIG. 2, #9) of the motor shaft (31) in that order from the front-end tool, and the position detector faces the rotating body (FIG. 2 illustrates the order of the structures);
a third retainer (FIG. 2, #431) that is provided on and protruding from the inner circumferential surface (FIG. 2 illustrates 431 protrusion) and retains an outer circumference (FIG. 2, para [0042]) of a bearing (FIG. 2, #26) that supports the motor shaft (31); and 
a reinforcing rib (FIG. 2, #43) that is provided on the inner circumferential surface of the housing and that extends between and in direct contact with the second retainer (61) and the third retainer (431) to connect the second retainer and the third retainer, the reinforcing rib, which is not 

Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Migita before the effective filling date of the invention to modify the structures pertaining to the built-in motor (para [0036]) as disclosed by Schiegel with the above mentioned structures (FIG.2, #s 24, 26, 31, 34, 41, 43, 61, 621/2)) as taught by Migita.  Because Migita teaches these structures that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structures that results in increased accuracy of the magnetic sensor (Migita, Abstract, para [0022]).

Regarding Claim 2, as combined, Schiegel/Migita teaches as previously disclosed.  As combined, Schiegel/Migita further discloses, wherein the second retainer (Migita, FIG. 2, #61) is a rib member (Migita FIG. 2) that projects from the inner circumferential surface of the housing (Schiegel, #56a)  in a direction substantially perpendicular to a rotation axis (Migita, FIG. 2 illustrates #61 projecting from the housing perpendicular to the rotation axis).

Regarding Claim 4, as combined, Schiegel/Migita teaches as previously disclosed.  As combined, Schiegel/Migita further discloses, wherein the reinforcing rib (Migita, FIG. 2, #43) is provided on the inner circumferential surface of the housing (Schiegel, #56a) to extend in a direction of the rotational axis (Migita, FIG. 2, #9).

Regarding Claim 5, as combined, Schiegel/Migita teaches as previously disclosed.  As combined, Schiegel/Migita further discloses, wherein the rotation detector (Migita, #24) is housed in a space (Migita, FIG. 2, space within #1) substantially sealed by a rib member (Migita, FIG. 2, #63) provided in the housing (Schiegel, #56a).

Regarding Claim 6, as combined, Schiegel/Migita teaches as previously disclosed.  As combined, Schiegel/Migita further discloses, wherein the motor (Schiegel, 50a) and the rotation detector (Migita, #24) are enclosed by the housing (Schiegel, 56a).

Response to Arguments
Applicant’s arguments, see Page 4, filed 28 Oct 2021, with respect to Claim 4 have been fully considered and are persuasive.  The Rejection of Claim 4 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-2 and 4-6, in Applicant’s response dated 28 Oct 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 in the present office action is rejected using the combination of Schiegel and Migita.  Migita is a newly cited reference.  Yoshidomi is no longer relied on as prior art reference to rely on any one of Claims 1-2 and 4-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kopf US-20040232787-A1, Muller US-8573323-B2, Miyashita US-20090284105-A1, Suzuki US-20100321006-A1, Yoshidomi US-20130140963-A1 and US-20140300254-A1, Suzuki US-20130264915-A1, Someya US-20140015384-A1, Hetharsi WO-2009068347-A1, and Veres US-20150019019-A1 cite a shaft, housing, rib, retainer, rotating body, positional signal, motor case, and built-in motor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                           
18 Jan 22
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731